DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Emotion Classification with Data Augmentation Using Generative Adversarial Networks” Zhu et al. (hereinafter ‘Zhu’).
In regards to claim 28, Zhu teaches a computer-implemented method for machine learning comprising: obtaining a facial expression training dataset for a first neural network implemented on a machine learning system; (See Zhu Section 4.2, Zhu teaches facial datasets for training a CNN.)
identifying one or more sparse classes of facial expressions within the training dataset; generating synthetic data to augment the sparse classes using at least one generative adversarial network (GAN); augmenting the training dataset using the synthetic data from the at least one GAN; and (See Zhu Section 3, Zhu teaches using GAN to generate synthetic datasets and augmenting the original dataset with the synthetic datasets.)
training a second neural network, using the training dataset that was augmented. (See Zhu section 4.3, Zhu teaches training a neural network with the augmented training dataset.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 14-25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable “Emotion Classification with Data Augmentation Using Generative Adversarial Networks” Zhu et al. (hereinafter ‘Zhu’) in view of “Driver Drowsiness Detection Using Hybrid Convolutional Neural Network and Long Short-Term Memory” by Guo et al. (hereinafter ‘Guo’).
In regards to claim 1, Zhu teaches a computer-implemented method for machine learning comprising: obtaining facial images for a neural network training dataset; (See Zhu Section 4.2, Zhu teaches benchmark datasets for training and testing.)
training a generative adversarial network (GAN) generator to provide one or more synthetic vectors based on the one or more vector representations, wherein the one or more synthetic vectors enable avoidance of discriminator detection in the GAN; generating additional synthetic vectors in the GAN, wherein the additional synthetic vectors avoid discriminator detection; and (See Zhu Section 3.1, Zhu teaches a GAN network for generating synthetic training data.) 
training a machine learning neural network, using the additional synthetic vectors. (See Zhu Section 4.3, Zhu teaches training CNN with the augmented dataset.)
However, Zhu does not expressly teach encoding facial elements from the facial images into one or more vector representations of the facial elements. 
Guo teaches encoding facial elements from the facial images into one or more vector representations of the facial elements. (See Guo Section 3.4 and 3.5, Guo teaches forming vectors of facial features or elements.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Zhu to include a facial expression classifier of Guo.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Zhu  in this manner in order to accuracy of the facial classifier.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Zhu with Guo to obtain the invention as specified in claim 1.

In regards to claim 2, Zhu and Guo teach all the limitations of claim 1. Zhu also teaches herein the training a machine learning neural network further comprises using the one or more synthetic vectors.  (See Zhu Figure 1).

In regards to claim 3, Zhu and Guo teach all the limitations of claim 1. Zhu also teaches wherein the training a GAN further comprises determining a generator accuracy using the discriminator. (See Zhu Section 4.3).

In regards to claim 4, Zhu and Guo teach all the limitations of claim 3. Zhu also teaches wherein the generator accuracy is a criterion for the generating additional synthetic vectors. (See Zhu Section 4.3). 

In regards to claim 5, Zhu and Guo teach all the limitations of claim 3. Zhu also teaches wherein the generator accuracy enables a classifier.  (See Zhu Section 4.3). 
  
In regards to claim 8, Zhu and Guo teach all the limitations of claim 1. Zhu also further comprising back-propagating an error function into the discriminator. (See Zhu Section 3.1)

In regards to claim 9, Zhu and Guo teach all the limitations of claim 8. Zhu also teaches  wherein the error function is determined on a real/fake basis.  (Zhu Section 3.1)

In regards to claim 10, Zhu and Guo teach all the limitations of claim 1. Guo also teaches  wherein the facial elements comprise human drowsiness features. (See Guo Section 3.4)

In regards to claim 11, Zhu and Guo teach all the limitations of claim 10. Guo also teaches wherein the human drowsiness features are distilled into n-element vectors.  (See Guo Section 3.4).

In regards to claim 12,  Zhu and Guo teach all the limitations of claim 11. Guo also teaches wherein n is equal to a number of facial element features times a number of statistics for each feature. (See Guo Section 3.4).

In regards to claim 14, Zhu and Guo teach all the limitations of claim 10. Zhu also teaches wherein the training a GAN and generating additional synthetic vectors enable a teach a drowsiness detection neural network. Guo teaches a drowsiness detection neural network. (See Guo Section 3).

In regards to claim 15, Zhu and Guo teach all the limitations of claim 1. Zhu also teaches further comprising filtering the synthetic vectors by rejecting at least one training dataset vector generated by the GAN. (See Zhu 4.3).

In regards to claim 16, Zhu and Guo teach all the limitations of claim 1. Zhu also teaches further comprising converting the additional synthetic vectors into image data. (See Zhu Figure 3).

In regards to claim 17, Zhu and Guo teach all the limitations of claim 16. Zhu also teaches further comprising augmenting the neural network training dataset using the image data converted from the additional synthetic vectors. (See Zhu Section 3).

In regards to claim 18, Zhu and Guo teach all the limitations of claim 17. Zhu also teaches wherein filtering is performed before the augmenting. (See Zhu Section 3.1 and 4.3).

In regards to claim 19, Zhu and Guo teach all the limitations of claim 1. Zhu also teaches wherein the GAN is seeded by a latent random variable. (See Zhu Section 3.1)

In regards to claim 20, Zhu and Guo teach all the limitations of claim 19. Zhu also teaches wherein the latent random variable is targeted for a sparse facial expression within the training dataset. (See Zhu Section 3.2).

In regards to claim 21, Zhu and Guo teach all the limitations of claim 20. Guo also teaches wherein the sparse facial expression comprises a drowsiness state. (See Guo Section 4.2).

In regards to claim 22, Zhu and Guo teach all the limitations of claim 21. Guo also teaches wherein the drowsiness state comprises one of a slightly drowsy state, a moderately drowsy state, or an extremely drowsy state. (See Guo Section 4.2).

In regards to claim 23, Zhu and Guo teach all the limitations of claim 21. Guo also teaches wherein the drowsiness state comprises a non- alert state. (See Guo Section 1).

In regards to claim 24, Zhu and Guo teach all the limitations of claim 1. Zhu also teaches further comprising tagging the synthetic vectors with metadata. (See Zhu Section 4.3). 

In regards to claim 25, Zhu and Guo teach all the limitations of claim 24. Zhu also teaches further comprising propagating the metadata to a training dataset. (See Zhu Section 4.3).
 
	Claim 35 recites limitations that are similar to that of claim 1. Therefore, claim 35 is rejected similarly as claim 1.

Allowable Subject Matter
Claims 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 13, the applied art does not specifically teaches “wherein the number of facial element features is 18 and the number of statistics is 6, and thus n is equal to 108.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665